          Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
228E58STR LLC,

                     Plaintiff,
                                                     MEMORANDUM AND ORDER
              - against -
                                                      19 Civ. 7795 (NRB)
KOLEKSIYON MOBILYA SAN A.S.,

               Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Plaintiff 228E58STR LLC (“plaintiff”) brought this action

against defendant Koleksiyon Mobilya San A.S. (“defendant”) to

enforce a guaranty that was executed by the defendant, as guarantor

(the “Guaranty”), contemporaneously with a lease for commercial

space that had been entered into between plaintiff, as landlord,

and a non-party tenant.           Broadly speaking, the parties dispute

whether defendant’s liability under the Guaranty terminated when

the tenant vacated and purported to surrender the premises mid-

lease, or whether defendant remains liable to plaintiff under the

Guaranty for any amounts owed by the tenant over the unexpired

term of the lease.

      Before the Court is plaintiff’s motion for summary judgment

on the issue of defendant’s liability as guarantor.1              See ECF No.


      1
        While plaintiff seeks damages in excess of two million dollars for all
sums purportedly owed by the tenant, see Compl. (ECF No. 11) at 17, the parties’
briefing, and therefore this ruling, is limited solely to the issue of the
existence of defendant’s liability under the Guaranty.     See ECF No. 27 at 5
n.3; ECF No. 37 at 13 n.2.



                                        1
          Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 2 of 23



27.   Defendant, which denies any liability under the Guaranty, has

cross-moved for summary judgment dismissing the complaint as a

matter of law.        See ECF No. 23.    For the reasons discussed herein,

plaintiff’s motion is granted and defendant’s cross-motion is

denied.


I.    Background2

      On or about April 28, 2015, plaintiff and non-party tenant

Koleksiyon USA LLC, which is a corporate entity owned by defendant,

entered into a ten-year lease for the commercial space consisting

of a portion of the ground floor, the second floor, and the

basement of the building located at 228 East 58th Street in

Manhattan      (the   “Lease”).3     Plaintiff    owns   the   building.       In

addition to requiring monthly rent payments,4 the Lease required


      2
        The following facts, which are undisputed unless otherwise noted, are
drawn from the parties’ submissions in support of and in opposition to the
instant motions, including: Plaintiff’s Local Civil Rule 56.1 Statement (ECF
No. 30); the Declaration of Marc A. Landis in Support of Plaintiff’s Motion for
Summary Judgment and the exhibits annexed thereto (ECF No. 28); the Supplemental
Declaration of Marc A. Landis in Support of Plaintiff’s Motion for Summary
Judgment (ECF No. 36); Defendant’s Local Civil Rule 56.1 Statement (ECF No.
22); Plaintiff’s Responses to Defendant’s Rule 56.1 Statement (ECF No. 35);
Defendant’s Opposition to Plaintiff’s Rule 56.1 Statement (ECF No. 34); and the
Declaration of John P. Sheridan in Support of Defendant’s Motion for Summary
Judgment and the exhibits annexed thereto (ECF No. 25).
      3
          The Lease was for the period April 1, 2015 through March 31, 2025.
      4
        Specifically, the Lease required the tenant to make advance monthly
payments (i.e., payments of “Fixed Rent”) on the first day of each calendar
month. The tenant’s Fixed Rent payments began at $33,000 and increased annually
pursuant to the Fixed Rent schedule annexed as an exhibit to the Lease. The
Lease also required the tenant to make payments “consisting of all sums, costs,
expenses, payments and deposits required of Tenant pursuant to the terms of
th[e] Lease, including, without limitation, Tax Payments . . . and any other
payment as shall become due from and payable by Tenant to Landlord hereunder”
(i.e., “Additional Rent”). Lease § 3.01(b). The Lease further required the
tenant to pay a late charge of one thousand five hundred dollars any time Fixed


                                        2
          Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 3 of 23



the tenant to deliver to plaintiff, as security for the tenant’s

performance of its obligations under the Lease, a letter of credit

that would renew automatically throughout the term of the Lease.5

If for any reason the letter of credit was not renewed within

ninety days prior to its expiration or renewal date, the Lease

afforded plaintiff “the unconditional right to draw upon the

existing Letter of Credit and to hold such sums as security for

Tenant’s performance under th[e] Lease.” Lease § 37.01. The Lease

also permitted plaintiff to draw against the letter of credit to

the extent necessary to cure any default by the tenant, regardless

of the exercise of any other remedy available to plaintiff as a

result of such default.

      As an additional inducement for plaintiff to enter into the

Lease, defendant agreed to assume liability for the tenant’s Lease

obligations pursuant to the terms set forth in the Guaranty.                See

Lease § 36.22 (“As a material inducement for Landlord [i.e.,

plaintiff] to enter into this Lease with Tenant, KOLEKSIYON MOBILYA

SAN A.S., as the direct and beneficial owner of Tenant, agrees to

execute the Personal Guaranty in the form annexed hereto as Exhibit




Rent or Additional Rent was not paid within seven days of becoming due.    Lease
§ 3.04(b).
      5
        Specifically, the tenant was to “deliver a clean, automatically self-
renewing, non-expiring, irrevocable and freely transferable letter of credit
not less than the greater of (i) $463,980.00 and (ii) fourteen months’ Fixed
Rent at the then-applicable rate as set forth in [the rent schedule].” Lease
§ 37.01.



                                        3
         Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 4 of 23



F and made a part hereof.”).6         Indeed, the stated purpose of the

Guaranty, which by its terms is “absolute and unconditional,” ECF

No. 5-1 at 54, is to:

     assure Landlord (and Landlord’s successors and assigns) that
     the payment of all rent and additional rent (including, but
     not limited to, Fixed Rent, Additional Fixed Rent and
     Additional Rent for any and all damages, costs, fees and
     expenses), including, without limitation, Tenant’s obligation
     to pay Landlord the unamortized cost of the brokerage
     commissions paid by Landlord in connection with the execution
     of this Lease, plus eight percent (8%) interest per annum,
     shall all be the obligation of the Guarantor if the same is
     not paid by Tenant. Nothing contained herein or in any such
     instrument shall relieve Tenant of liability to Landlord at
     any time, and any liability of the Guarantor for any claims
     of Landlord arising under the Lease shall survive the
     surrender or termination of the lease.

Guaranty ¶ 2.      To that end, the Guaranty states that defendant, as

guarantor, “personally guarantees to Landlord the payment of all

rent and additional rent payable by the Tenant (as defined below)

under the Lease through the Surrender Date (as defined below).”

Guaranty ¶ 1. While “Tenant” is thereafter defined in the Guaranty

as KOLEKSIYON MOBILYA and any of its permitted successors or

assigns, the Guaranty does not go on to include a definition of

“Surrender Date.”7

     Notwithstanding the Guaranty’s omission of a definition of

“Surrender Date,” the requirements for an effective surrender of




     6
        Defendant Koleksiyon Mobilya San A.S. is a business entity organized
under the laws of the foreign state of Turkey. See ECF No. 34 ¶ 3.
     7
        Plaintiff states in its papers that the definition “apparently was
inadvertently omitted during the drafting of the Guaranty.” ECF No. 37 at 6.


                                       4
         Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 5 of 23



the premises are set forth in the Lease.            In particular, Section

23.02 of the Lease states, inter alia, that for a surrender of the

premises to be valid, it must be in writing and signed by the

Landlord.     See Lease § 23.02 (“No act or thing done by Landlord or

its agents shall be deemed an acceptance of a surrender of the

Premises, and no agreement to accept such surrender shall be valid

unless in writing and signed by Landlord and each Superior Lessor

and Superior Mortgagee whose Superior Lease or Superior Mortgage,

as the case may be, provides that no such surrender may be accepted

without its consent.”).

     Several other provisions of the Lease are relevant:

     •    Lease termination: With respect to the right of plaintiff,
          as landlord, to terminate the Lease and hold the tenant
          liable thereunder, the Lease states that “if Tenant shall
          default in the payment of any Fixed Rent or Additional
          Rent, and such default shall continue for ten (10) days;
          or . . . if Tenant shall vacate or abandon the Premises,”
          then “Landlord may give to Tenant a notice of intention to
          end the term of th[e] Lease at the expiration of five (5)
          days from the date of the service of such notice of
          intention, and upon the expiration of said five (5) days
          this Lease and the term and estate hereby granted, whether
          or not the term shall theretofore have commenced, shall
          terminate with the same effect as if that day was the day
          herein definitively fixed for the end and expiration of
          this Lease, but Tenant shall remain liable for damages as
          provided in Article 26.” Lease § 24.02.

     •    Damages: Article 26.01 of the Lease goes on to describe
          plaintiff’s right to damages upon a Lease termination
          resulting from the tenant’s default(s) of its obligations
          under the Lease.      Specifically: “[i]f this Lease is
          terminated under the provisions of Article 24 . . . Tenant
          shall pay to Landlord as damages, at the election of
          Landlord, either . . . a sum which at the time of such
          termination of this Lease . . . represents the then present


                                       5
          Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 6 of 23



           value . . . of (i) the aggregate amount of the Fixed Rent
           and the Additional Rent under Article 5 which would have
           been payable by Tenant . . . for the period commencing with
           such earlier termination of this Lease or the date of any
           such reentry, as the case may be, and ending with the date
           then contemplated as the Expiration Date, over (ii) the
           aggregate rental value of the Premises for the same period,
           or . . . sums equal to the Fixed Rent and the Additional
           Rent . . . which would have been payable by Tenant had this
           Lease not so terminated.”

Lease § 26.01.
                             *          *         *

      It is undisputed that tenant vacated the premises on May 24,

2019, and that tenant proffered to plaintiff an “Acknowledgement

of Surrender,” which plaintiff never signed, on May 28, 2019.               See

ECF No. 28-5.8       While tenant paid Fixed Rent for the month of May

2019 on May 17, 2019, neither tenant, nor defendant as guarantor,

made any further payments to plaintiff.               Indeed, defendant does

not dispute that plaintiff was never paid Fixed Rent or Additional




      8
        Plaintiff maintains that tenant vacated the premises following failed
negotiations between plaintiff, tenant and defendant that arose in connection
with tenant’s failure to deliver to plaintiff a letter of credit that was
compliant with the requirements set forth in Section 37.01 of the Lease.
Specifically, plaintiff contends that after several months of failed efforts by
the plaintiff to obtain from the tenant a properly conforming letter of credit,
tenant and defendant sought to negotiate with plaintiff certain favorable
modifications to the Lease and Guaranty. According to plaintiff, it was only
when it became apparent that no agreement would be reached regarding the
requested modifications that tenant advised plaintiff that it would not replace
the letter of credit, as required under the Lease, and that tenant would abandon
the premises.
      While defendant denies (without explanation) this general recounting of
the pre-litigation negotiations, see ECF No. 34 ¶ 20, defendant admits (1) that
plaintiff and tenant did not reach any agreement regarding tenant and
defendant’s requested modifications; (2) that there have been no agreements
modifying either the Lease or the Guaranty; and (3) that tenant failed to issue
a conforming replacement letter of credit as required under the Lease.


                                        6
          Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 7 of 23



Rent for the months of June, July or August 2019.9                 Nor is there

any dispute that plaintiff, who continued to treat the Lease and

the tenant’s obligations thereunder as fully in effect, sent the

tenant a notice of intention to terminate the lease and a notice

of lease termination, pursuant to Section 24.02 of the Lease, on

August 5, 2019 and August 13, 2019, respectively.                        The legal

ramifications         of    the   foregoing    facts   are,   however,    strongly

disputed.

      Whereas plaintiff contends that the tenant impermissibly

abandoned       the        premises     without   plaintiff’s      consent     and

subsequently        defaulted      on   its    payment   obligations,      thereby

breaching several provisions of the Lease, defendant insists that

the tenant properly surrendered the premises                    (as far as the

Guaranty       is     concerned)        when    the    tenant   proffered      its

“Acknowledgement of Surrender” to plaintiff on May 28, 2019.10

Further, whereas plaintiff maintains that defendant, as guarantor,

is liable not only for the Additional Rent that was owed by the

tenant prior to vacating the premises but also for all additional

rent payments that would have come due over the unexpired term of


      9
        It is implicit in plaintiff’s briefing and in the express terms of the
Lease that tenant’s failure to pay Fixed Rent and Additional Rent for the months
of June, July and August 2019 constituted a default of tenant’s payment
obligations under the Lease. Defendant does not explicitly dispute this point.
      10
        The “Acknowledgement of Surrender,” which is attached as an exhibit to
the Sheridan Declaration, states in relevant part that “[t]he Tenant hereby
surrenders the Lease and its interest in the Premises. The Surrender Date shall
be the date hereof.” ECF No. 28-5 at 2.



                                           7
       Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 8 of 23



the Lease, defendant insists that the tenant paid plaintiff all

amounts that were due and owing through May 2019 and that, in light

of the tenant’s purportedly valid surrender of the premises,

defendant has no liability under the Guaranty.11

      As discussed in greater detail infra, the Court concludes as

a matter of law that there was never an effective surrender of the

premises by the tenant and thus that defendant’s liability under

the Guaranty did not, as defendant contends, terminate when the

tenant     vacated   and   purported       to   “surrender”   the   premises.

Plaintiff’s motion for summary judgment as to the existence of

defendant’s liability under the Guaranty accordingly is granted

and defendant’s cross-motion is denied.


II.   Procedural History

      Plaintiff filed this action on August 27, 2019, seeking: (1)

a declaration that the tenant breached its obligations under the

Lease and that, as a result of the tenant’s breach, defendant is

liable to plaintiff under the Guaranty; and (2) judgment against

defendant for payment of Fixed Rent, Additional Rent, and all late




      11
          While the amount of damages is not presently at issue, plaintiff
maintains that tenant’s May 17, 2019 Fixed Rent payment was late, as payment of
Fixed Rent was required on the first day of each calendar month, and that a
late fee accordingly accrued prior to the date on which tenant vacated the
premises that tenant never paid.    See Lease §§ 3.01(b), 3.04(b).    Plaintiff
further contends that tenant’s (and therefore defendant’s) liability for all
Fixed Rent and Additional Rent due over the unexpired term of the Lease accrued
upon plaintiff’s termination of the Lease.


                                       8
        Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 9 of 23



charges and fees that purportedly are due to plaintiff over the

unexpired lease term.            See Compl. at 17.

       On September 18, 2019, defendant filed a letter setting forth

the basis for its anticipated motion to dismiss.                       See ECF No. 13.

After       plaintiff    filed      a    pre-motion   letter      in    opposition   to

defendant’s proposed motion, see ECF No. 14, a teleconference was

held    during     which      the       parties   agreed   that    their    competing

interpretations of the Guaranty could be resolved as a matter of

law through summary judgment briefing.                     The instant briefing

followed.      Oral argument on the parties’ cross-motions was held on

July 9, 2020.12


III. Legal Standard

       A.      Motion for Summary Judgment

       Summary judgment is appropriate when the moving party “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                      Fed. R. Civ.

P. 56(a).      “A fact is ‘material’ when it ‘might affect the outcome

of the suit under governing law.’”                 McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 202 (2d Cir. 2007) (quoting Jeffreys v. City

of New York, 426 F.3d 549, 553 (2d Cir. 2005)).                   A factual dispute

is genuine if a reasonable factfinder could decide in the nonmoving

party’s favor.          Id.

       12
        Oral argument was held telephonically in light of the ongoing COVID-19
pandemic.


                                              9
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 10 of 23



     At summary judgment, a court must resolve all ambiguities and

draw all justifiable inferences in the nonmoving party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).              The

moving party must “make a prima facie showing that it is entitled

to summary judgment.”     Celotex Corp. v. Catrett, 477 U.S. 317, 331

(1986).   If it does so, then there is no issue for trial unless

the party opposing summary judgment presents “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that party.”   Anderson, 477 U.S. at 249.      “The same standard . . .

applies when,” as here, “the court is faced with cross-motions for

summary judgment.    Each party’s motion must be reviewed on its own

merits, and the Court must draw all reasonable inferences against

the party whose motion is under consideration.”        Bell v. Pham, No.

09 CIV. 1699 (PAC), 2011 WL 1142857, at *2 (S.D.N.Y. Mar. 24, 2011)

(citing Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d

Cir. 2001)).

     B.    Principles of Contract Interpretation13

     “Under New York law . . . the initial question for the court

on a motion for summary judgment with respect to a contract claim

is ‘whether the contract is unambiguous with respect to the

question disputed by the parties.’”       Law Debenture Tr. Co. of New



     13
         Both the Lease and the Guaranty contain New York choice of law
provisions, see Lease § 36.12, Guaranty ¶ 8, and the parties do not dispute
that New York substantive law is controlling. See ECF No. 23 at 5 n.2.


                                    10
        Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 11 of 23



York v. Maverick Tube Corp., 595 F.3d 458, 465 (2d Cir. 2010)

(quoting Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309

F.3d 76, 83 (2d Cir. 2002)).       “The threshold question of ambiguity

is a matter of law for the court to decide.”            FCCD Ltd. v. State

St. Bank & Tr. Co., No. 10 CIV. 1632 DLC, 2011 WL 519228, at *4

(S.D.N.Y. Feb. 15, 2011).       “An ambiguity exists where the terms of

the contract ‘could suggest more than one meaning when viewed

objectively by a reasonably intelligent person who has examined

the context of the entire integrated agreement and who is cognizant

of the customs, practices, usages and terminology as generally

understood in the particular trade or business.’”             Maverick Tube

Corp., 595 F.3d at 466 (quoting Int’l Multifoods, 309 F.3d at 83).

     “Where the parties dispute the meaning of particular contract

clauses, the task of the court ‘is to determine whether such

clauses are ambiguous when read in the context of the entire

agreement.’”     Maverick Tube Corp., 595 F.3d at 467 (quoting Sayers

v. Rochester Tel. Corp. Supplemental Mgmt. Pension Plan, 7 F.3d

1091,        1095       (2d       Cir.       1993)).              Moreover,

“agreements executed at substantially the same time and related to

the same subject matter are regarded as contemporaneous writings

and must be read together as one.”         Perlbinder v. Bd. of Managers

of 411 E. 53rd St. Condo., 886 N.Y.S.2d 378, 381 (N.Y. App. Div.

2009) (quoting Flemington Nat. Bank & Tr. Co. v. Domler Leasing

Corp., 410 N.Y.S.2d 75, 77 (N.Y. App. Div. 1978)).


                                      11
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 12 of 23



IV.   Discussion14

      Defendant does not deny having previously been bound by the

Guaranty. However, defendant maintains that it is no longer liable

thereunder because the Guaranty at issue is a “good guy” guaranty

pursuant to which “[a]ny liability on the part of the guarantor is

extinguished once a tenant surrenders the premises as long as the

tenant has paid the landlord everything owed through the date of

termination.”      ECF No. 23 at 5.     See also ECF No. 23 at 10 (“This

type of guaranty, which limits a guarantor’s liability to the

obligations of a tenant up to and until the date the premises is

vacated, is known as a ‘Good Guy Guaranty’”.).           Thus, according to

defendant, the tenant’s “surrender” –- which purportedly took

place on May 28, 2019 when the tenant, after having vacated the

premises, provided plaintiff its unilateral “Acknowledgement of

Surrender”    --   extinguished    defendant’s    obligations     as   to   all

payments other than any amounts that were owed by the tenant prior

to the purported surrender.        Because defendant’s position is that

tenant paid plaintiff all amounts that were due and owed through

May 28, 2019, defendant insists that it has no continuing liability

under the Guaranty.15 Plaintiff, for its part, rejects the argument


      14
         The parties’ motions are mirror images insofar as they set forth
competing interpretations of what is required for the tenant to properly
“surrender” the premises.    Because the analyses are interwoven, the cross-
motions are considered together herein.
      15
         It is not clear to the Court that defendant can credibly dispute
plaintiff’s contention that a late fee accrued when tenant paid Fixed Rent for
the month of May 2019 on May 17, 2019. To be sure, the Lease expressly required


                                      12
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 13 of 23



that the tenant properly “surrendered” the premises on May 28,

2019 (or on any other date), given that the requirements for an

effective surrender as set forth in the Lease –- namely, the

consent of the landlord as evidenced through a signed agreement,

see Lease § 23.02 –- were never satisfied.                Plaintiff likewise

rejects defendant’s insistence that the Guaranty at issue was

nothing more than a “good guy” guaranty and that the tenant had

not yet accrued any liability when it vacated the premises.

      The    parties’    arguments     turn       principally   on   competing

approaches    to   interpreting    the     term    “Surrender   Date”   in   the

Guaranty.    See Guaranty ¶ 1 (stating that defendant, as guarantor,

“personally guarantees to Landlord the payment of all rent and

additional rent payable by the Tenant (as defined below) under the

Lease through the Surrender Date (as defined below)”) (emphasis

added).     As noted previously, “Surrender Date” is not explicitly




the tenant to make Fixed Rent payments on the first day of each calendar month,
see Lease § 3.01(b), and defendant does not dispute that tenant tendered its
Fixed Rent payment for May 2019 on May 17, 2019 and did not pay the late fee
required by Section 3.04(b) of the Lease. Nevertheless, because defendant’s
argument that it no longer has any liability under the Guaranty is dependent
upon tenant having paid the landlord all amounts owed through the date of the
purported surrender, see ECF No. 23 at 5, defendant presumably was left with no
choice but to dispute the existence of any unpaid charges on the date of the
purported surrender.
      This dispute is ultimately immaterial, and thus does not preclude summary
judgment in favor of plaintiff, because even if the tenant had in fact paid all
money owed to plaintiff through May 2019, as defendant contends, there still
could not have been a valid “surrender” given that (as will be explained infra)
plaintiff never executed a written agreement consenting to any such surrender.
Absent such consent, defendant could not have been relieved from liability under
the Guaranty even if there were no outstanding payments at the time of the
purported surrender.


                                      13
       Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 14 of 23



defined in the Guaranty, notwithstanding the reference to that

term being “defined below.”          Id.

       In the absence of any such definition,16          defendant urges the

Court to limit its interpretation of “Surrender Date” solely to

the terms of the Guaranty, reasoning that “[a]bsent any limiting

definition in the four corners of the Guaranty, ‘Surrender Date’

retains its common meaning.”           ECF No. 23 at 11.            Based on the

purported “common meaning” of “surrender,”17 defendant insists that

“the    Tenant     ‘surrendered’    the    Premises   when     it   vacated   the

Premises,     tendered     its     written    acknowledged      surrender      and

delivered the keys to the Landlord.”           ECF No. 23 at 11.        According

to defendant, the “Surrender Date,” so defined, was no later than

May 28, 2019.       ECF No. 23 at 12.        Because the tenant purportedly

had not accrued any liability as of that date, defendant insists

that    it   has   no   liability    under    the   Guaranty    and    thus   that

plaintiff’s complaint should be dismissed as a matter of law.

Plaintiff     counters     that     because    the    Guaranty        was   signed



       16
         Notwithstanding the absence of an express definition of “Surrender
Date” within the four corners of the Guaranty, both parties argue that the
Guaranty is unambiguous and subject to only one reasonable interpretation.
Indeed, as this Court previously has explained, the fact that a contract is
“not a portrait of clarity” does not preclude a finding that the contract is
unambiguous as a matter of law. Carolina First Bank v. Banque Paribas, No. 99
CIV. 9002 (NRB), 2000 WL 1597845, at *6 (S.D.N.Y. Oct. 26, 2000).
       17
         Defendant cites a Black’s Law Dictionary definition that defines
“surrender” as “[a] tenant’s relinquishment of possession before the lease has
expired, allowing the landlord to take possession and treat the lease as
terminated.” See ECF No. 23 at 12. However, the cited definition does not
require the landlord to waive rent obligations.



                                       14
        Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 15 of 23



contemporaneously with and was incorporated into the Lease as an

exhibit, the “Surrender Date” is to be determined not by reference

to any “common meaning” or dictionary definition of that term but

rather by reference to the Lease.            Because the Lease unambiguously

requires the plaintiff’s written consent for any surrender of the

premises to be valid, see Lease § 23.02, and because there is no

dispute that plaintiff never signed an agreement manifesting its

consent to the tenant’s purported surrender, defendant’s liability

under    the    Guaranty   never     terminated.     Plaintiff    accordingly

maintains that it is entitled to summary judgment as to defendant’s

liability under the Guaranty.

     The       Court   agrees   in   substantial    part   with   plaintiff’s

analysis.      While defendant notes correctly that “the Guaranty does

not reference the Lease for a definition, nor does the Guaranty

state anywhere that terms undefined in the Lease should have the

same meaning as those found in the Lease,” ECF No. 23 at 11,

several factors persuade the Court that the Guaranty and the Lease

are interrelated agreements and that the Guaranty is properly

interpreted in relation to the Lease rather than in isolation.

First, the Lease expressly states that the Guaranty “is annexed

hereto as Exhibit F and made a part hereof,” Lease § 36.22

(emphasis added), and that the “Lease and Exhibits hereto contain




                                        15
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 16 of 23



the   entire   agreement    between    the   parties,”    Lease   §   36.02.18

Moreover, the various references in the Guaranty to the Lease and

the obligations of the tenant and guarantor thereunder all but

compel the conclusion that the logical source for determining the

occurrence of a valid “surrender” of the premises by the tenant is

the Lease itself.      See, e.g., Guaranty ¶ 1 (defendant “personally

guarantees to Landlord the payment of all rent and additional rent

payable by the Tenant . . . under the Lease); Guaranty ¶ 2 (“Nothing

contained herein or in any such instrument shall relieve Tenant of

liability to Landlord at any time, and any liability of the

Guarantor for any claims of Landlord arising under the Lease shall

survive the surrender or termination of the Lease”) (emphasis

added).    These provisions, and others not replicated here, plainly

undermine defendant’s assertion that “[t]he Court should not look

to the Lease or any other extrinsic evidence to ascertain the

definition because the Guaranty fails to reference the Lease.”

ECF No. 23 at 11.19


      18
         When counsel for the defendant was asked at oral argument why, in the
defendant’s view, it makes more sense to define “Surrender Date” based upon the
definition in Black’s Law Dictionary rather than by reference to the Lease,
defense counsel replied that “the guarantor is not a party to the Lease.” ECF
No. 40 at 8. It is well settled, however, that “[u]nder New York law, ‘all
writings which form part of a single transaction and are designed to effectuate
the same purpose [must] be read together, even though they . . . were not all
between the same parties.’” TVT Records v. Island Def Jam Music Grp., 412 F.3d
82, 89 (2d Cir. 2005) (quoting This Is Me, Inc. v. Taylor, 157 F.3d 139, 143
(2d Cir. 1998)).
      19
        Citing VW Credit, Inc. v. Big Apple Volkswagen, LLC, No. 11 CIV. 1950
PAE, 2012 WL 919386, at *4 (S.D.N.Y. Mar. 15, 2012) (“[u]nder New York law,
‘[a] guaranty must be construed in the strictest manner’”) (quoting Davimos v.
Halle, 35 A.D.3d 270, 272 (N.Y. App. Div. 2006)), defendant argues that


                                      16
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 17 of 23



      The Court is likewise unpersuaded by defendant’s argument

that the provision in the first paragraph of the Guaranty, which

states that “[n]othing contained herein shall alter the assignment

and subletting provisions of the Lease or modify the Lease in any

other manner,” Guaranty ¶ 1, “confirms that paragraph 1 [of the

Guaranty] does not utilize the same definitions as those found in

the lease,” ECF No. 23 at 11.        For ease of reference, the relevant

provision is replicated below:

      As used herein, the ‘Tenant’ means and includes KOLEKSIYON
      USA LLC and any and all of its permitted successors or
      assigns, if there are any, and any party claiming rights in
      or to the Premises to the Lease under or through Tenant, or
      any of its successors or assigns at any time during or after
      the term of the Lease. Nothing contained herein shall alter
      the assignment and subletting provisions of the Lease or
      modify the Lease in any other manner.

Guaranty ¶ 1.     According to defendant, the “in any other manner”

language   indicates    that   the   first   paragraph    of   the   Guaranty

“altered the terms of the Lease,” ECF No. 33 at 8, and thereby

undercuts plaintiff’s contention that the terms in the Guaranty

should be defined in the same manner as in the Lease.                  In the


plaintiff’s interpretation violates the principle that a guaranty should be
interpreted “in favor of the guarantor, in order to ensure that any liability
does not extend beyond its plain terms.” ECF No. 23 at 5. The Lease expressly
states, however, that it “shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted.” Lease § 36.12. Even if the Lease did not contain such a provision,
the Second Circuit has recognized that although “guarantee agreements are
construed strictissimi juris under New York,” such principle is applied “only
‘after the meaning of the contract of guarantee has been determined according
to the ordinary principles of contract construction.’” Compagnie Financiere de
CIC et de L’Union Europeenne v. Merrill Lynch, Pierce, Fenner & Smith Inc., 188
F.3d 31, 34 (2d Cir. 1999) (quoting Banco Portugues do Atlantico v. Asland,
S.A., 745 F. Supp. 962, 967 (S.D.N.Y. 1990)).



                                      17
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 18 of 23



Court’s assessment, however, the proper interpretation of that

provision lends itself to precisely the opposite conclusion --

namely, that neither the assignment nor the subletting provisions

of the Lease, nor any other provision of the Lease (i.e., including

any provision pertaining to the surrender of the premises), is to

be modified by the terms of the Guaranty.                   So understood, the

provision serves only to support plaintiff’s view that the Guaranty

should be interpreted as having adopted the same requirements for

“surrender” as set forth in the Lease.

      While defendant is quick to point out that “[o]rdinarily, a

guaranty, even if contemporaneously executed, is considered a

distinct obligation” and thus that “the guaranty is not read

together        with    the   contract   it      indemnifies,”   Bank   of   Tokyo-

Mitsubishi, Ltd., New York Branch v. Kvaerner a.s., 671 N.Y.S.2d

905, 909 (N.Y. App. Div. 1998) (quoting Ripley v. Int’l Rys. of

Cent. Am., 171 N.E.2d 443, 446 (N.Y. 1960)), defendant omits the

essential caveat that the guaranty and the indemnified contract

are        to          be     interpreted         as     separate       agreements

“unless the history and subject matter shows them to be unified.”

Id. (emphasis added).20            Here, because the Lease states in no

uncertain terms that the Guaranty and the Lease are part of a


      20
        “Under New York law, a guarantee is presumed to be a separate obligation
(though not conclusively), and the determination of the issue is normally a
question of law for the court.” Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.
v. Robert Christopher Assocs., 691 N.Y.S.2d 35, 40 (N.Y. App. Div. 1999).



                                            18
       Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 19 of 23



single agreement, see Lease §§ 36.22, 36.02, and because the plain

language      of   the   Guaranty   clearly   evinces   an   intent   for   the

guarantor to be liable under the Guaranty for tenant’s payment and

performance obligations arising under the Lease, the Court is amply

persuaded that the term “Surrender Date” is properly interpreted

in reference to the Lease.            As previously noted, the relevant

provision of the Lease states that:

       No act or thing done by Landlord or its agents shall be deemed
       an acceptance of a surrender of the Premises, and no agreement
       to accept such surrender shall be valid unless in writing and
       signed by Landlord and each Superior Lessor and Superior
       Mortgage whose Superior Lease or Superior Mortgage, as the
       case may be, provides that no such surrender may be accepted
       without its consent.

Lease § 23.02 (emphasis added).         Because there is no dispute that

plaintiff never signed an agreement manifesting its acceptance of

the tenant’s surrender, the Court concludes as a matter of law

that    the   tenant     never   properly   “surrendered”    the   premises.21




       21
        At oral argument, counsel for the defendant attempted to distinguish
between a “surrender of the premises” and a “surrender of the lease,” arguing,
in relevant part, that the Court was “confusing two difference concepts. One
is the surrender of the premises, the other being a surrender of the lease,
which we all agree that the landlord has to accept before it can be a fait
accompli.” ECF No. 40 at 11. The Lease explicitly states, however, that “[n]o
act or thing done by Landlord or its agents shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord.”      Lease § 23.02 (emphasis
added). The fact that the Lease expressly requires the landlord to accept a
“surrender of the premises” (i.e., as opposed to a surrender of the Lease) is
fatal to the defendant’s argument regarding that purported distinction.


                                       19
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 20 of 23



Defendant’s liability under the Guaranty, which extends through

the “Surrender Date,” accordingly has not terminated.22

      It bears noting that this interpretation -- i.e., that the

Guarantor’s     liability    does    not      terminate   upon    a   unilateral

decision by the tenant to vacate or surrender the premises but

rather requires the landlord’s express consent -- accords not only

with the terms of the underlying agreements but also with common

sense.     Indeed, it is far from clear that the Guaranty, if it were

to be interpreted in the manner defendant advocates, would have

any practical or commercially sensible purpose, since it would do

nothing to protect the landlord from the risk of the tenant

abandoning the premises at any point prior to the expiration of

the lease term.     See UMB Bank, Nat’l Ass’n v. Airplanes Ltd., 260

F.   Supp.     3d    384,    393     (S.D.N.Y.       2017)       (“Courts   must

reject      interpretations         of        agreement    provisions       that

are commercially unreasonable or illogical.”).               As the Court noted

at oral argument, the amounts that the Guaranty would cover under

defendant’s preferred interpretation (e.g., any amounts owed and


      22
        In an attempt to further support the argument that a valid surrender
of the premises never occurred, plaintiff cites a 1948 case from the Municipal
Court of Syracuse for the purportedly “long-standing legal principle that a
surrender of a lease requires not only an abandonment of the premises by a
tenant, but also an acceptance of the abandonment by the landlord.” ECF No. 27
at 15. See Schine-Oswego Corp. v. Trovato, 76 N.Y.S.2d 639 (N.Y. Mun. Ct. 1948)
(“A surrender by operation of law requires not only an abandonment of the
premises by the tenant, but an acceptance thereof by the landlord as a
surrender.”) Fortunately for plaintiff given the apparent dearth of case law
on point, the Court need not be persuaded that there exists a common law
definition of “surrender” in order to conclude as a matter of law that a valid
surrender of the premises never took place.



                                         20
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 21 of 23



unpaid prior to the tenant vacating the premises), would in most

instances be covered by the amount available to the landlord upon

drawing down on the tenant’s letter of credit, rendering the

limited protections afforded by the Guaranty largely superfluous.

More broadly, defendant’s interpretation would transform the ten-

year lease into one that more closely resembles a month to month

tenancy.

      The parties’ remaining arguments are directed to the issue of

whether the Guaranty should be characterized as a so-called “good

guy” guaranty.          While defendant goes to great lengths to persuade

the Court that the Guaranty is in fact what is known as a limited,

“good-guy” guaranty pursuant to which defendant was responsible

for tenant’s obligations only through the date tenant vacated the

premises, see LF E. 21 Prop. Co., LLC v. Moini, 8 N.Y.S.3d 103,

103 (N.Y. App. Div. 2015) (explaining that, “[u]nder the good guy

guaranty, [the guarantor] was responsible only for [the tenant’s]

obligations up to and until the date it vacated the premises”),

the argument ultimately is not dispositive to the outcome of this

ruling.    Even assuming, arguendo, that the Guaranty is a so-called

“good guy” guaranty and that defendant’s liability under the

Guaranty accordingly was limited, as defendant maintains, to the

period prior to the tenant’s surrender of the premises, see Russo

v.   Heller,      915    N.Y.S.2d    268,   269–70   (N.Y.   App.    Div.   2011)

(“‘Good    Guy’    guaranties       are   commonly   understood     to   apply   to


                                          21
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 22 of 23



obligations which accrue prior to the surrender of the lease

premises”), the Court’s prior analysis makes clear that no valid

surrender ever occurred.        In other words, under the terms of the

relevant agreements, a necessary prerequisite to the termination

of   the   guarantor’s    liability    is   the    occurrence    of   a   valid

surrender, and -- regardless of whether the Guaranty is properly

characterized as a so-called “good guy” guarantee –- defendant’s

liability never terminated because such a surrender never took

place.23

      In short, because the landlord’s consent is a condition

precedent to a valid surrender of the premises and thus to the

termination    of   defendant’s    liability      under   the   Guaranty,   and

because the tenant did not obtain that consent in the manner

required by Article 23 of the Lease, defendant continues to remain

liable to plaintiff under the Guaranty.            The scope of defendant’s

liability and the quantum of damages owed, including any amounts


      23
        While the Court need not resolve whether the Guaranty at issue is a
“good guy” guaranty in order to rule as a matter of the law on the parties’
cross-motions, it bears noting that in several of the cases cited by defendant
involving so-called “good guy” guaranties, the court explicitly referenced the
existence of a “good guy” clause in the relevant guaranties that expressly
limited the guarantor’s liability. In L & B 57th St., Inc. v. E.M. Blanchard,
Inc., for example, the Second Circuit quoted the following provision from the
good guy guaranty at issue:
      Notwithstanding anything herein to the contrary, Guarantor’s obligations
      herein shall only be applicable with respect to period [sic] prior to
      such time as Owner obtains vacant, unencumbered possession of the Demised
      Premises, free and clear of all tenants, subtenants and occupants.
143 F.3d 88, 90 (2d Cir. 1998). It suffices for present purposes to note that
the Guaranty at issue here, which by its terms is “absolute and unconditional,”
ECF No. 5-1 at 54, does not contain similarly limiting language.



                                      22
      Case 1:19-cv-07795-NRB Document 42 Filed 07/23/20 Page 23 of 23



in mitigation of plaintiff’s damages resulting from, inter alia,

the lease having been relet,24 is reserved for a future proceeding.

V.    Conclusion

      In light of the foregoing, plaintiff’s motion for summary

judgment is granted and defendant’s motion for summary judgment is

denied.    The parties are directed to confer and to submit for the

Court’s review, within twenty-one (21) days of this ruling, a

proposal for future proceedings on damages.            The Clerk of Court is

respectfully directed to terminate the motions pending at ECF Nos.

20 and 26.

      SO ORDERED.

Dated:      New York, New York
            July 23, 2020

                                            _____________________________
                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




      24
         Article 26 of the Lease states that if the landlord relets the premises,
“Landlord shall credit Tenant with the net rents received by Landlord from such
reletting.” Lease § 26.01.



                                       23
